[Cite as State v. Skaggs, 2021-Ohio-3639.]


                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY



STATE OF OHIO,
                                                           CASE NO. 3-21-05
       PLAINTIFF-APPELLEE,

       v.
                                                           OPINION
ROBERT A. SKAGGS,

       DEFENDANT-APPELLANT.


STATE OF OHIO,
                                                           CASE NO. 3-21-06
       PLAINTIFF-APPELLEE,

       v.
                                                           OPINION
ROBERT A. SKAGGS,

       DEFENDANT-APPELLANT.


                  Appeals from Crawford County Municipal Court
                             Criminal/Traffic Division
                   Trial Court No. 20-CRB-498 and 20-CRB-312

                                       Appeals Dismissed

                            Date of Decision: October 12, 2021



APPEARANCES:

        James W. Fruth for Appellant

        Robert A. Ratliff for Appellee
Case Nos. 3-21-05 and 2-21-06



WILLAMOWSKI, P.J.

      {¶1} Defendant-appellant Robert A. Skaggs (“Skaggs”) brings these appeals

from the judgments of the Municipal Court of Crawford County convicting him of

four first degree misdemeanors. The trial court then sentenced Skaggs to 180 days

on each count, with 90 days suspended on each and the sentences to be served

consecutively. Upon his release, Skaggs would serve 5 years of community control.

Skaggs claims on appeal that 1) the verdicts are not supported by sufficient

evidence; 2) the trial court erred in imposing consecutive sentences; and 3) he was

denied the effective assistance of counsel. For the reasons set forth below, the

appeals are dismissed.

      {¶2} On April 23, 2020, complaints were filed charging Skaggs with

menacing by stalking in violation of R.C. 2903.211 and telecommunications

harassment in violation of R.C. 2917.21, both misdemeanors of the first degree.

These charges were assigned case number 20 CRB 312 A & B. On July 1, 2020,

complaints were filed charging Skaggs with menacing by stalking in violation of

R.C. 2903.211, aggravated trespass in violation of R.C. 2911.211, and

telecommunications harassment in violation of R.C. 2917.21(B), all misdemeanors

of the first degree. These charges were assigned case number 20 CRB 498 A, B, &

C. A jury trial was held on February 5, 2021. The jury returned verdicts of guilty




                                        -2-
Case Nos. 3-21-05 and 2-21-06


as to 20 CRB 312(A), 20 CRB 312(B), 20 CRB 498(A), and 20 CRB 498(C). The

jury acquitted Skaggs of the aggravated trespass charge set forth in 20 CRB 498(B).

      {¶3} On March 31, 2021, a sentencing hearing was held. The trial court

imposed a sentence on each of the four counts of 180 days in jail with 90 days

suspended on each count followed by five years of community control. The trial

court also ordered that each of the jail terms be served consecutive for a possible

aggregate sentence of 24 months. Skaggs timely appealed from this judgment and

raised the following assignments of error.

                           First Assignment of Error

      There was insufficient evidence to support the verdict that
      [Skaggs] committed the offenses of menacing by stalking,
      aggravated trespass, and telecommunications harassment.

                          Second Assignment of Error

      The trial court erred in imposing four consecutive sentences and
      five years of community control

                           Third Assignment of Error

      [Skaggs] did not receive the effective assistance of counsel and, as
      a result, was also denied his Sixth Amendment rights.

      {¶4} In the second assignment of error, Skaggs claims that the trial court

erred in imposing four consecutive sentences and five years of community control.

The imposition of multiple sentences for misdemeanor convictions is governed by

R.C. 2929.41. This statute provides that a court may impose consecutive sentences

for misdemeanor convictions “except that the aggregate term to be served shall not

                                        -3-
Case Nos. 3-21-05 and 2-21-06


exceed eighteen months.” R.C. 2929.41(B)(1). Here, the aggregate term was 24

months.    However, we cannot address this matter because there is no final

appealable order.

       {¶5} In State v. Lester, the Ohio Supreme Court held that for a judgment of

conviction to be a final appealable order subject to appeal, it must comply with the

requirements of Criminal Rule 32(C). 130 Ohio St.3d 303, 2011-Ohio-5204, ¶ 8,

958 N.E.2d 142.

       A judgment of conviction shall set forth the fact of conviction and
       the sentence. Multiple judgments of conviction may be addressed
       in one judgment entry. If the defendant is found not guilty or for
       any other reason is entitled to be discharged, the court shall
       render judgment accordingly. The judge shall sign the judgment
       and the clerk shall enter it on the journal. A judgment is effective
       only when entered on the journal by the clerk.

Crim.R. 32(C). To comply with the rule all judgment entries must contain 1) the

fact of the conviction, 2) the sentence, 3) the judge’s signature, and 4) the entry on

the journal by the clerk to be a final appealable order. Lester at ¶ 11. “Without

these substantive provisions, the judgment entry of conviction cannot be a final

order subject to appeal under R.C. 2505.02.” Id.

       {¶6} Upon review of the sentencing entry in this case, this Court notes that

at no point in the judgment entry does it state the fact of the conviction. It merely

states that the matter was before the Court for a sentencing hearing. This court also

notes that it also does not indicate for what exactly Skaggs is being sentenced as it

merely refers to the case numbers instead of the statutory violations or even names

                                         -4-
Case Nos. 3-21-05 and 2-21-06


of the offenses. “As a general matter, ‘[o]nly one document can constitute a final

appealable order,’ meaning that a single entry must satisfy the requirements of

Crim.R. 32(C).” State v. Thompson, 141 Ohio St.3d 254, 2014-Ohio-4751, ¶ 39, 23

N.E.3d 1096. If this entry is missing one of the substantive requirements of Crim.R.

32(C), such as the fact of conviction, it is not a final appealable order even if the

entry of conviction is in the record. State v. Rexrode, 2017-Ohio-8837, 100 N.E.3d

1089 (1st Dist.) (holding there was no final appealable order when the judgment of

sentencing failed to set forth the fact of conviction).

       {¶7} An appellate court may only review final orders. R.C. 2505.032(B).

       Under Section 3(B)(2), Article IV, Ohio Constitution, courts of
       appeals have jurisdiction only to “affirm, modify, or reverse
       judgments or final orders of the courts of record inferior to the
       court of appeals within the district.”

       As a result, “[i]t is well-established that an order must
       be final before it can be reviewed by an appellate court. If an
       order     is    not final,  then     an appellate court has  no
       jurisdiction.” Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio
       St.3d 17, 20, 540 N.E.2d 266 (1989)


Gehm v. Timberline Post & Frame, 112 Ohio St.3d 514, 2007-Ohio-607, ¶¶ 13-14,

861 N.E.2d 519. Since the judgment entry does not set forth the fact of conviction

in this case, there is no final appealable order and this Court lacks jurisdiction to

consider the assignments of error. Thus, this Court must dismiss the appeals.




                                          -5-
Case Nos. 3-21-05 and 2-21-06


       {¶8} These appeals brought from the Municipal Court of Crawford County

are dismissed for lack of a final appealable order.

                                                          Appeals Dismissed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                         -6-